UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7622


KAREEM JAMAL CURRENCE,

                Petitioner - Appellant,

          v.

E.K. CAULEY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:11-cv-00088)


Submitted:   February 25, 2015             Decided:   March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareem Jamal Currence, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kareem   Jamal      Currence     appeals    the     district    court’s

orders denying his Fed. R. Civ. P. 60(b) and Fed. R. Civ. P.

59(e) motions, and he has filed an application to proceed in

forma   pauperis.    We     have      reviewed   the    record     and    find    no

reversible error.    Accordingly, although we grant Currence leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.          See Currence v. Cauley, No. 1:11-cv-

00088 (S.D.W. Va. Oct. 8, 2014; Oct. 24, 2014).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the    materials      before    this     court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2